 1 Richard Mooney, Esq. (SBN: 176486)
   RJM Litigation Group
 2 505 Montgomery St. #1100
   San Francisco, CA 94111
 3 415.874.3108
   richard.mooney@rjmlitigation.com
 4

 5 Attorneys for Defendants

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11 Alexandria Real Estate Equities, Inc., a Maryland   )   Case No. 18-cv-7517 JSC
   corporation,                                        )
12                                                     )   Stipulation To Continue Hearings on
                   Plaintiff,                          )   Motion To Strike and Motion To
13                                                     )   Disqualify
           vs.                                         )
14                                                     )
                                                       )
   RUNLABS (UK) Limited, a United Kingdom              )
15
   private limited company, RUNLABS (Ireland)          )
16 Limited, an Ireland private limited company, and    )
   Steven Marcus, an individual,                       )
17                                                     )
                   Defendants.                         )
18                                                     )
                                                       )
19
20

21

22

23

24

25

26
27

28
 1                  Whereas, on February 1, 2019, Defendants filed a Motion To Strike the Unfair

 2 Competition Claim (Docket No. 25), and on February 4, 2019, Defendants filed a Motion To

 3 Disqualify Counsel (Docket No. 26) (the “Motions”), and the Motions were set for hearing on June

 4 20;

 5                  Whereas, the Motions were explicitly made subject to Defendants’ argument that

 6 they are not subject to personal jurisdiction in this Court, as set out in a Motion To Dismiss filed on

 7 January 24 (Docket No. 23), which was set for hearing on April 25;

 8                  Whereas, the Motion To Dismiss has not been finally resolved and will not be

 9 resolved until after June 20, as the Court granted the motion but provided leave to amend and

10 Defendants intend to file a second motion to dismiss on jurisdictional grounds;

11                  Therefore, the parties stipulate that the Motions be withdrawn, with Defendants

12 retaining the right to re-notice one or both of the Motions for hearing if and when the Court

13 concludes that one or more of the Defendants is subject to the personal jurisdiction of the Court.

14
     Dated: June 5, 2019                                 RJM Litigation Group
15
                                                         By:      /s/ Richard J. Mooney
16                                                             Richard J. Mooney
                                                               Attorneys for Defendants
17

18 Dated: June 5, 2019                                   Cooley LLP

19                                                       By:      /s/ Patrick P. Gunn1
                                                               Richard J. Mooney
20                                                             Attorneys for Defendants

21 PURSUANT TO STIPULATION, IT IS SO ORDERED

22

23 Dated: June 5, 2019                                                      ______________________________
24                                                                          Honorable Lucy H. Koh
                                                                            United States District Judge
25

26
27   1
            Pursuant to the Northern District ECF Rules, the filing attorney certifies that he has
     permission from the other signatory to file this document.
28
                                                               1
                    Alexandria Real Estate Equities, Inc. v. RUNLABS (UK) Limited (Case No. 18-cv-7517 JSC)
                                                  Stipulation and Proposed Order
